(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       NATIONAL MEAT ASSOCIATION v. HARRIS, 

      ATTORNEY GENERAL OF CALIFORNIA, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

  No. 10–224.      Argued November 9, 2011—Decided January 23, 2012
The Federal Meat Inspection Act (FMIA), 21 U. S. C. §601 et seq., regu-
  lates a broad range of activities at slaughterhouses to ensure the
  safety of meat and the humane handling of animals. The Depart-
  ment of Agriculture’s Food Safety and Inspection Service (FSIS),
  which administers the FMIA, has issued extensive regulations to
  govern the inspection of animals and meat, as well as other aspects of
  slaughterhouses’ operations and facilities. See 9 CFR §300.1 et seq.
  The FSIS inspection procedure begins with an “ante-mortem” inspec-
  tion of each animal brought to a slaughterhouse. If, at that inspec-
  tion, a nonambulatory animal is found to suffer from a particularly
  severe disease or condition, it must be classified as “U. S. Con-
  demned” and killed apart from the slaughtering facilities where food
  is produced. §§309.3, 311.1 et seq. Nonambulatory animals that are
  not condemned are classified as “U. S. Suspect.” §309.2(b). They are
  set apart, specially monitored, and “slaughtered separately from oth-
  er livestock.” §309.2(n). Following slaughter, an inspector decides at
  a “post-mortem” examination which parts, if any, of the suspect ani-
  mal’s carcass may be processed into food for humans. See 9 CFR pts.
  310, 311. FSIS regulations additionally prescribe methods for han-
  dling animals humanely at all stages of the slaughtering process, 9
  CFR pt. 313, including specific provisions for the humane treatment
  of nonambulatory animals, 9 CFR 313.2(d).
     The FMIA’s preemption clause, §678, precludes states from impos-
  ing requirements that are “within the scope” of the FMIA, relate to
  slaughterhouse “premises, facilities and operations,” and are “in ad-
  dition to, or different than those made under” the FMIA. In 2008,
  California amended its penal code to provide that no slaughterhouse
2                 NATIONAL MEAT ASSN. v. HARRIS

                                 Syllabus

    shall “buy, sell, or receive a nonambulatory animal”; “process, butch-
    er, or sell meat or products of nonambulatory animals for human
    consumption”; or “hold a nonambulatory animal without taking im-
    mediate action to humanely euthanize the animal.” §§599f(a)–(c).
    Petitioner National Meat Association (NMA), a trade association rep-
    resenting meatpackers and processors, sued to enjoin enforcement of
    §599f against swine slaughterhouses, arguing that the FMIA
    preempts application of the state law. The District Court agreed, and
    granted the NMA a preliminary injunction. The Ninth Circuit re-
    versed, holding that §599f is not preempted because it regulates only
    “the kind of animal that may be slaughtered,” not the inspection or
    slaughtering process itself.
Held: The FMIA expressly preempts §599f’s application against federal-
 ly inspected swine slaughterhouses. Pp. 6−14.
    (a) The FMIA’s preemption clause sweeps widely, and so blocks the
 applications of §599f challenged here. The clause prevents a State
 from imposing any additional or different―even if nonconflict-
 ing―requirements that fall within the FMIA’s scope and concern
 slaughterhouse facilities or operations. Section 599f imposes addi-
 tional or different requirements on swine slaughterhouses: Where
 under federal law a slaughterhouse may take one course of action in
 handling a nonambulatory pig, under state law the slaughterhouse
 must take another. For example, when a pig becomes injured and
 thus nonambulatory sometime after delivery to a slaughterhouse,
 §599f(c) prohibits the slaughterhouse from “hold[ing]” the pig without
 immediately euthanizing it; and §599f(b) prohibits the slaughter-
 house from “process[ing]” or “butcher[ing]” the animal to make food.
 By contrast, the FMIA and its regulations allow a slaughterhouse to
 hold (without euthanizing) any nonambulatory animal that has not
 been condemned, and to process and butcher such an animal’s meat,
 subject to an FSIS official’s approval at post-mortem inspection. Sim-
 ilarly, when a pig is nonambulatory at the time of delivery, §599f(a)
 prohibits a slaughterhouse from “receiv[ing]” or “buy[ing]” the pig.
 But the FMIA and its regulations expressly allow slaughterhouses to
 purchase nonambulatory pigs. See 21 U. S. C. §644; 9 CFR
 §325.20(c). And the FSIS inspection regime clearly contemplates
 that slaughterhouses will receive nonambulatory animals. So §599f
 substitutes a new regulatory regime for the one the FMIA prescribes.
    Respondent Humane Society argues that §599f(a)’s ban on pur-
 chasing nonambulatory animals escapes preemption because it would
 not be preempted if applied to purchases occurring off slaughterhouse
 premises. But the record does not disclose whether §599f(a) ever ap-
 plies beyond the slaughterhouse gate, much less how an application
 of that kind would affect a slaughterhouse’s operations. Moreover,
                     Cite as: 565 U. S. ____ (2012)                    3

                                Syllabus

  even if the State could regulate off-site purchases, it does not follow
  that on-site purchases would escape preemption, because the FMIA’s
  preemption clause expressly focuses on slaughterhouse “premises, fa-
  cilities and operations.” And while the Humane Society is correct
  that the FMIA does not normally regulate slaughterhouse sales activ-
  ities, §599f’s sales ban serves to regulate how slaughterhouses must
  handle nonambulatory pigs on their premises. Its effect is to make
  sure that slaughterhouses remove nonambulatory pigs from the pro-
  duction process. It is therefore preempted by the FMIA. Pp. 6−10.
     (b) Also rejected is the broad argument that §599f’s challenged pro-
  visions fall outside the FMIA’s scope because they exclude a class of
  animals from the slaughtering process, while the FMIA extends only
  to “animals that are going to be turned into meat.” In fact, the FMIA
  regulates animals on slaughterhouse premises that will never be
  turned into meat. For example, the Act’s implementing regulations
  exclude many classes of animals from the slaughtering process, e.g.,
  swine with hog cholera, 9 CFR §309.5(a). The argument that §599f’s
  exclusion avoids the FMIA’s scope because it is designed to ensure
  the humane treatment of pigs, rather than meat safety, misunder-
  stands the FMIA’s scope. The FMIA addresses not just food safety,
  but humane treatment, as well. See, e.g., 21 U. S. C. §§603, 610(b).
  Pp. 11−14.
599 F. 3d 1093, reversed and remanded.

  KAGAN, J., delivered the opinion for a unanimous Court.
                        Cite as: 565 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–224
                                   _________________


   NATIONAL MEAT ASSOCIATION, PETITIONER v. 

     KAMALA D. HARRIS, ATTORNEY GENERAL

             OF CALIFORNIA, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                               [January 23, 2012]


  JUSTICE KAGAN delivered the opinion of the Court.
  The Federal Meat Inspection Act (FMIA or Act), 21
U. S. C. §601 et seq., regulates the inspection, handling,
and slaughter of livestock for human consumption. We
consider here whether the FMIA expressly preempts a
California law dictating what slaughterhouses must do
with pigs that cannot walk, known in the trade as nonam-
bulatory pigs. We hold that the FMIA forecloses the chal-
lenged applications of the state statute.
                            I

                           A

  The FMIA regulates a broad range of activities at
slaughterhouses to ensure both the safety of meat and the
humane handling of animals.1 First enacted in 1906, after
——————
  1 The FMIA applies to all slaughterhouses producing meat for in-

terstate and foreign commerce. See 21 U. S. C. §§601(h), 603(a). The
FMIA also regulates slaughterhouses serving an exclusively intrastate
market in any State that does not administer an inspection system
with “requirements at least equal to those” of the Act. §661(c)(1).
Because California has chosen not to adopt such an inspection program,
2              NATIONAL MEAT ASSN. v. HARRIS

                        Opinion of the Court

Upton Sinclair’s muckraking novel The Jungle sparked an
uproar over conditions in the meatpacking industry, the
Act establishes “an elaborate system of inspecti[ng]” live
animals and carcasses in order “to prevent the shipment
of impure, unwholesome, and unfit meat and meat-food
products.” Pittsburgh Melting Co. v. Totten, 248 U. S. 1,
4–5 (1918). And since amended in 1978, see 92 Stat. 1069,
the FMIA requires all slaughterhouses to comply with the
standards for humane handling and slaughter of animals
set out in the Humane Methods of Slaughter Act of 1958,
(HMSA), 72 Stat. 862, 7 U. S. C. §1901 et seq., which
originally applied only to slaughterhouses selling meat to
the Federal Government.
  The Department of Agriculture’s Food Safety and In-
spection Service (FSIS) has responsibility for administer-
ing the FMIA to promote its dual goals of safe meat and
humane slaughter. Over the years, the FSIS has issued
extensive regulations to govern the inspection of animals
and meat, as well as other aspects of slaughterhouses’
operations and facilities. See 9 CFR §300.1 et seq. (2011).
The FSIS employs about 9,000 inspectors, veterinarians,
and investigators to implement its inspection regime and
enforce its humane-handling requirements. See Hearings
on 2012 Appropriations before the Subcommittee on Agri-
culture of the House Committee on Appropriations, 112th
Cong., 1st Sess., pt. 1B, p. 921 (2011). In fiscal year 2010,
those personnel examined about 147 million head of live-
stock and carried out more than 126,000 “humane han-
dling verification procedures.” Id., at 942–943.
  The FSIS’s inspection procedure begins with an “ante-
mortem” examination of each animal brought to a slaugh-
terhouse. See 9 CFR §309.1. If the inspector finds no
—————— 

the FMIA governs all slaughterhouses in the State (except for any 

limited to “custom slaughtering for personal, household, guest, and 

employee uses,” §623(a)).

                    Cite as: 565 U. S. ____ (2012)                   3

                         Opinion of the Court

evidence of disease or injury, he approves the animal for
slaughter. If, at the other end of the spectrum, the inspec-
tor sees that an animal is dead or dying, comatose, suffer-
ing from a high fever, or afflicted with a serious disease or
condition, he designates the animal as “U. S. Condemned.”
See §309.3; §311.1 et seq. (listing diseases requiring con-
demnation). A condemned animal (if not already dead)
must be killed apart from the slaughtering facilities where
food is produced, and no part of its carcass may be sold for
human consumption. See §309.13(a); 21 U. S. C. §610(c).
  The inspector also has an intermediate option: If he
determines that an animal has a less severe condition—or
merely suspects the animal of having a disease meriting
condemnation—he classifies the animal as “U. S. Suspect.”
See 9 CFR §309.2. That category includes all nonambula-
tory animals not found to require condemnation.2 See
§309.2(b). Suspect livestock must be “set apart,” specially
monitored, and (if not reclassified because of a change in
condition) “slaughtered separately from other livestock.”
§309.2(n). Following slaughter, an inspector decides at
a “post-mortem” examination which parts, if any, of the
suspect animal’s carcass may be processed into food for
humans. See 9 CFR pts. 310, 311.
  The regulations implementing the FMIA additionally
prescribe methods for handling animals humanely at all
stages of the slaughtering process. Those rules apply from
the moment a truck carrying livestock “enters, or is in line
to enter,” a slaughterhouse’s premises. Humane Handling
and Slaughter of Livestock, FSIS Directive 6900.2, ch. II(I)
(rev. Aug. 15, 2011). And they include specific provisions
for the humane treatment of animals that cannot walk.
——————
  2 The FSIS’s regulations define “non-ambulatory disabled livestock”

as “livestock that cannot rise from a recumbent position or that cannot
walk, including, but not limited to, those with broken appendages,
severed tendons or ligaments, nerve paralysis, fractured vertebral
column, or metabolic conditions.” §309.2(b).
4               NATIONAL MEAT ASSN. v. HARRIS

                         Opinion of the Court

See 9 CFR §313.2(d). Under the regulations, slaughter-
house employees may not drag conscious, nonambulatory
animals, see §313.2(d)(2), and may move them only with
“equipment suitable for such purposes,” §313.2(d)(3).
Similarly, employees must place nonambulatory animals,
as well as other sick and disabled livestock, in covered
pens sufficient to protect the animals from “adverse cli-
matic conditions.” See §313.2(d)(1); §313.1(c).
  The FMIA contains an express preemption provision, at
issue here, addressing state laws on these and similar
matters. That provision’s first sentence reads:
     “Requirements within the scope of this [Act] with re-
     spect to premises, facilities and operations of any es-
     tablishment at which inspection is provided under . . .
     this [Act] which are in addition to, or different than
     those made under this [Act] may not be imposed by
     any State.” 21 U. S. C. §678.3
                            B
  In 2008, the Humane Society of the United States
released an undercover video showing workers at a slaugh-
terhouse in California dragging, kicking, and electro-
shocking sick and disabled cows in an effort to move them.
The video led the Federal Government to institute the
largest beef recall in U. S. history in order to prevent
consumption of meat from diseased animals. Of greater
relevance here, the video also prompted the California
legislature to strengthen a pre-existing statute governing
the treatment of nonambulatory animals and to apply that
statute to slaughterhouses regulated under the FMIA.
See National Meat Assn. v. Brown, 599 F. 3d 1093, 1096
——————
  3 The preemption provision also includes a saving clause, which states

that the Act “shall not preclude any State . . . from making require-
ment[s] or taking other action, consistent with this [Act], with respect
to any other matters regulated under this [Act].” 21 U. S. C. §678; see
n. 10, infra.
                    Cite as: 565 U. S. ____ (2012)                 5

                        Opinion of the Court

(CA9 2010).
  As amended, the California law—§599f of the state
penal code—provides in relevant part:
       “(a) No slaughterhouse, stockyard, auction, market
     agency, or dealer shall buy, sell, or receive a nonam-
     bulatory animal.
       “(b) No slaughterhouse shall process, butcher, or
     sell meat or products of nonambulatory animals for
     human consumption.
       “(c) No slaughterhouse shall hold a nonambulatory
     animal without taking immediate action to humanely
     euthanize the animal.” Cal. Penal Code Ann. §599f
     (West 2010).
The maximum penalty for violating any of these prohibi-
tions is one year in jail and a $20,000 fine. See §599f(h).
   Petitioner National Meat Association (NMA) is a trade
association representing meatpackers and processors, in-
cluding operators of swine slaughterhouses. It sued to
enjoin the enforcement of §599f against those slaughter-
houses, principally on the ground that the FMIA preempts
application of the state law.4 The District Court granted
the NMA’s motion for a preliminary injunction, reasoning
that §599f is expressly preempted because it requires
swine “to be handled in a manner other than that pre-
scribed by the FMIA” and its regulations. App. to Pet. for
Cert. 36a. But the United States Court of Appeals for the
Ninth Circuit vacated the injunction. According to that
court, the FMIA does not expressly preempt §599f because
the state law regulates only “the kind of animal that may
be slaughtered,” and not the inspection or slaughtering
process itself. 599 F. 3d, at 1098.
   We granted certiorari, 564 U. S. __ (2011), and now
——————
  4 The Humane Society intervened to defend §599f in the District

Court. See Motion to Intervene in No. 08–1963 (ED Cal.), Record, Doc.
46. The organization continues as a respondent in this Court.
6                NATIONAL MEAT ASSN. v. HARRIS

                          Opinion of the Court

reverse.
                              II
  The FMIA’s preemption clause sweeps widely—and in
so doing, blocks the applications of §599f challenged here.
The clause prevents a State from imposing any additional
or different—even if non-conflicting—requirements that
fall within the scope of the Act and concern a slaughter-
house’s facilities or operations. And at every turn §599f
imposes additional or different requirements on swine
slaughterhouses: It compels them to deal with nonambula-
tory pigs on their premises in ways that the federal Act
and regulations do not. In essence, California’s statute
substitutes a new regulatory scheme for the one the FSIS
uses. Where under federal law a slaughterhouse may take
one course of action in handling a nonambulatory pig,
under state law the slaughterhouse must take another.
  Consider first what the two statutes tell a slaughter-
house to do when (as not infrequently occurs) a pig be-
comes injured and thus nonambulatory sometime after
delivery to the slaughterhouse.5 Section 599f(c) prohibits
the slaughterhouse from “hold[ing]” such an animal “with-
out taking immediate action to humanely euthanize” it.
And §599f(b) provides that no part of the animal’s carcass
may be “process[ed]” or “butcher[ed]” to make food. By
contrast, under the FMIA and its regulations, a slaugh-
terhouse may hold (without euthanizing) any nonambula-
tory pig that has not been condemned. See supra, at 3.
And the slaughterhouse may process or butcher such an
——————
  5 The percentage of pigs becoming nonambulatory after delivery var-

ies by slaughterhouse from 0.1 percent to over 1 percent. See McGlone,
Fatigued Pigs: The Final Link, Pork Magazine 14 (Mar. 2006). About
100 million pigs are slaughtered each year in the United States, see
Dept. of Agriculture, National Agricultural Statistics Service, Livestock
Slaughter 13 (Jan. 2011), so those percentages work out to between
100,000 and 1,000,000 pigs.
                      Cite as: 565 U. S. ____ (2012)                       7

                           Opinion of the Court

animal’s meat for human consumption, subject to an FSIS
official’s approval at a post-mortem inspection. See ibid.
The State’s proscriptions thus exceed the FMIA’s. To be
sure, nothing in the federal Act requires what the state
law forbids (or forbids what the state law requires); Cali-
fornia is right to note that “[t]he FMIA does not mandate
that ‘U. S. Suspect’ [nonambulatory] animals . . . be placed
into the human food production process.” Brief for State
Respondents 31. But that is irrelevant, because the
FMIA’s preemption clause covers not just conflicting, but
also different or additional state requirements. It there-
fore precludes California’s effort in §§599f(b) and (c) to im-
pose new rules, beyond any the FSIS has chosen to adopt,
on what a slaughterhouse must do with a pig that be-
comes nonambulatory during the production process.
  Similarly, consider how the state and federal laws ad-
dress what a slaughterhouse should do when a pig is non-
ambulatory at the time of delivery, usually because of
harsh transportation conditions.6 Section 599f(a) of the
California law bars a slaughterhouse from “receiv[ing]” or
“buy[ing]” such a pig, thus obligating the slaughterhouse
to refuse delivery of the animal.7 But that directive, too,
deviates from any imposed by federal law. A regulation
issued under the FMIA specifically authorizes slaughter-
houses to buy disabled or diseased animals (including
nonambulatory swine), by exempting them from a general
prohibition on such purchases. See 9 CFR §325.20(c).
——————
  6 According to one estimate, almost half of one percent of the pigs

slaughtered annually in the United States become nonambulatory
during the trip from farm to slaughterhouse. See National Pork Board,
Transport Quality Assurance Handbook 25 (Version 4, 2010). About
half that many die during transport. See ibid.
  7 Section 599f(a) also bans “sell[ing]” nonambulatory animals. But

because slaughterhouses (unlike other entities referenced in the provi-
sion) do not typically sell live animals, that prohibition is not at issue in
this case. The statute’s distinct ban on selling meat from nonambula-
tory animals that have been slaughtered is discussed infra, at 9–10.
8             NATIONAL MEAT ASSN. v. HARRIS

                     Opinion of the Court

And other regulations contemplate that slaughterhouses
will in fact take, rather than refuse, receipt of nonambula-
tory swine. Recall that the FMIA’s regulations provide for
the inspection of all pigs at delivery, see supra, at 2—in
the case of nonambulatory pigs, often right on the truck,
see Humane Handling and Slaughter of Livestock, FSIS
Directive 6900.2, ch. II(I). They further instruct slaugh-
terhouses to kill and dispose of any nonambulatory pigs
labeled “condemned,” and to slaughter separately those
marked “suspect.” See supra, at 3. In short, federal law
establishes rules for handling and slaughtering nonam-
bulatory pigs brought to a slaughterhouse, rather than
ordering them returned to sender. So §599f(a) and the
FMIA require different things of a slaughterhouse con-
fronted with a delivery truck containing nonambula-
tory swine. The former says “do not receive or buy them”;
the latter does not.
   The Humane Society counters that at least §599f(a)’s
ban on buying nonambulatory animals escapes preemp-
tion because that provision applies no matter when or
where a purchase takes place. The argument proceeds in
three steps: (1) §599f(a)’s ban covers purchases of non-
ambulatory pigs made prior to delivery, away from the
slaughterhouse itself (say, at a farm or auction); (2) the
State may regulate such offsite purchases because they do
not involve a slaughterhouse’s “premises, facilities and
operations,” which is a condition of preemption under the
FMIA; and (3) no different result should obtain just be-
cause a slaughterhouse structures its swine purchases to
occur at delivery, on its own property. See Brief for Non-
State Respondents 43–45.
   But this argument fails on two grounds. First, its pre-
liminary steps have no foundation in the record. Until a
stray comment at oral argument, see Tr. of Oral Arg. 50,
neither the State nor the Humane Society had disputed
the NMA’s assertion that slaughterhouses buy pigs at
                 Cite as: 565 U. S. ____ (2012)            9

                     Opinion of the Court

delivery (or still later, upon successful ante-mortem in-
spection). See Brief for Petitioner 46, n. 18; Brief for Non-
State Respondents 44; Brief for State Respondents 16,
n. 5. Nor had the parties presented evidence that a signif-
icant number of pigs become nonambulatory before ship-
ment, when any offsite purchases would occur. The record
therefore does not disclose whether §599f(a)’s ban on
purchase ever applies beyond the slaughterhouse gate,
much less how an application of that kind would affect
a slaughterhouse’s operations. And because that is so,
we have no basis for deciding whether the FMIA would
preempt it. Second, even assuming that a State could
regulate offsite purchases, the concluding step of the
Humane Society’s argument would not follow. The FMIA’s
preemption clause expressly focuses on “premises, facili-
ties and operations”—at bottom, the slaughtering and
processing of animals at a given location. So the distinc-
tion between a slaughterhouse’s site-based activities and
its more far-flung commercial dealings is not, as the Hu-
mane Society contends, an anomaly that courts should
strain to avoid. It is instead a fundamental feature of the
FMIA’s preemption clause.
   For that reason, the Humane Society’s stronger argu-
ment concerns California’s effort to regulate the last stage
of a slaughterhouse’s business—the ban in §599f(b) on
“sell[ing] meat or products of nonambulatory animals for
human consumption.” The Government acknowledges
that the FMIA’s preemption clause does not usually fore-
close “state regulation of the commercial sales activities of
slaughterhouses.” Brief for United States as Amicus
Curiae 17. And the Humane Society asserts, in line with
that general rule, that §599f(b)’s ban on sales does not
regulate a slaughterhouse’s “operations” because it kicks
in only after they have ended: Once meat from a slaugh-
tered pig has passed a post-mortem inspection, the Act
“is not concerned with whether or how it is ever actually
10            NATIONAL MEAT ASSN. v. HARRIS

                     Opinion of the Court

sold.” Brief for Non-State Respondents 45. At most, the
Humane Society claims, §599f(b)’s ban on sales offers
an “incentiv[e]” to a slaughterhouse to take nonambulatory
pigs out of the meat production process. Id., at 46. And
California may so “motivate[]” an operational choice with-
out running afoul of the FMIA’s preemption provision.
Ibid. (quoting Bates v. Dow Agrosciences LLC, 544 U. S.
431, 443 (2005)).
   But this argument mistakes how the prohibition on
sales operates within §599f as a whole. The sales ban is
a criminal proscription calculated to help implement and
enforce each of the section’s other regulations—its prohibi-
tion of receipt and purchase, its bar on butchering and
processing, and its mandate of immediate euthanasia.
The idea—and the inevitable effect—of the provision is to
make sure that slaughterhouses remove nonambulatory
pigs from the production process (or keep them out of the
process from the beginning) by criminalizing the sale of
their meat. That, we think, is something more than an
“incentive” or “motivat[or]”; the sales ban instead func-
tions as a command to slaughterhouses to structure their
operations in the exact way the remainder of §599f man-
dates. And indeed, if the sales ban were to avoid the
FMIA’s preemption clause, then any State could impose
any regulation on slaughterhouses just by framing it as
a ban on the sale of meat produced in whatever way the
State disapproved. That would make a mockery of the
FMIA’s preemption provision. Cf. Engine Mfrs. Assn. v.
South Coast Air Quality Management Dist., 541 U. S. 246,
255 (2004) (stating that it “would make no sense” to allow
state regulations to escape preemption because they ad-
dressed the purchase, rather than manufacture, of a fed-
erally regulated product). Like the rest of §599f, the sales
ban regulates how slaughterhouses must deal with non-
ambulatory pigs on their premises. The FMIA therefore
preempts it for all the same reasons.
                     Cite as: 565 U. S. ____ (2012)                  11

                         Opinion of the Court

                              III
  California’s and the Humane Society’s broadest argu-
ment against preemption maintains that all of §599f ’s
challenged provisions fall outside the “scope” of the FMIA
because they exclude a class of animals from the slaugh-
tering process. See 21 U. S. C. §678 (preempting certain
requirements “within the scope of this [Act]”). According
to this view, the Act (and the FSIS’s authority under it)
extends only to “animals that are going to be turned into
meat,” Tr. of Oral Arg. 28—or to use another phrase,
animals that will “be slaughtered . . . for purposes of
human food production,” Brief for State Respondents 19
(emphasis deleted). Section 599f avoids the scope of the
Act, respondents claim, by altogether removing nonambu-
latory pigs from the slaughtering process.8 The Ninth
Circuit accepted this argument, analogizing §599f to state
laws upheld in two other Circuits banning the slaughter of
horses for human consumption. 599 F. 3d, at 1098 (dis-
cussing Cavel Int’l., Inc. v. Madigan, 500 F. 3d 551 (CA7
2007), and Empacadora de Carnes de Fresnillo, S. A. de
C.V. v. Curry, 476 F. 3d 326 (CA5 2007)). According to the
Court of Appeals, “states are free to decide which animals
may be turned into meat.” 599 F. 3d, at 1098, 1099.
  We think not. The FMIA’s scope includes not only
“animals that are going to be turned into meat,” but ani-

——————
  8 California’sbrief sometimes casts its argument in terms of the “op-
erations” language of the FMIA’s preemption clause (although the State
appeared to abandon this phrasing at oral argument). In this version of
the claim, California contends that the “operations” of a slaughterhouse
are only those “of federal concern,” and that excluding a class of ani-
mals from the slaughtering process does not impinge on such opera-
tions. Brief for State Respondents 20, n. 9; see also id., at 20–21. We
see no real difference between saying that a categorical exclusion of
animals does not implicate “operations of federal concern” and saying
that it does not fall within the scope of the Act. Accordingly, our
answer to both forms of the argument is the same.
12            NATIONAL MEAT ASSN. v. HARRIS

                     Opinion of the Court

mals on a slaughterhouse’s premises that will never suffer
that fate. The Act’s implementing regulations themselves
exclude many classes of animals from the slaughtering
process. Swine with hog cholera, for example, are disqual-
ified, see 9 CFR §309.5(a); so too are swine and other
livestock “affected with anthrax,” §309.7(a). Indeed, the
federal regulations prohibit the slaughter of any nonam-
bulatory cattle for human consumption. See §309.3(e). As
these examples demonstrate, one vital function of the Act
and its regulations is to ensure that some kinds of live-
stock delivered to a slaughterhouse’s gates will not be
turned into meat. Under federal law, nonambulatory pigs
are not among those excluded animals. But that is to
say only that §599f ’s requirements differ from those of
the FMIA—not that §599f ’s requirements fall outside the
FMIA’s scope.
   Nor are respondents right to suggest that §599f ’s exclu-
sion avoids the FMIA’s scope because it is designed to
ensure the humane treatment of pigs, rather than the
safety of meat. See, e.g., Brief for State Respondents 29;
Brief for Non-State Respondents 39–40. That view mis-
understands the authority—and indeed responsibility—
that the FMIA gives to federal officials. Since 1978, when
Congress incorporated the HMSA’s standards, the FMIA
has required slaughterhouses to follow prescribed methods
of humane handling, so as to minimize animals’ pain and
suffering. See 21 U. S. C. §§603(b), 610(b); supra, at 2–4.
A violation of those standards is a crime, see §676, and the
Secretary of Agriculture can suspend inspections at—and
thus effectively shut down—a slaughterhouse that dis-
obeys them, see §§603(b), 610(c). To implement the Act’s
humane-handling provisions, the FSIS has issued detailed
regulations, see 9 CFR pt. 313, including some specifically
addressing animals that cannot walk, see §§313.2(d),
313.1(c). Those rules, as earlier noted, apply throughout
the time an animal is on a slaughterhouse’s premises,
                    Cite as: 565 U. S. ____ (2012)                  13

                         Opinion of the Court

from the moment a delivery truck pulls up to the gate.
See supra, at 3–4. So the FMIA addresses not just food
safety, but humane treatment as well. Even California
conceded at oral argument that the FSIS could issue
regulations under the FMIA, similar to §599f, mandating
the euthanasia of nonambulatory swine.9 See Tr. of Oral
Arg. 46–47. If that is so—and it is, because of the FSIS’s
authority over humane-handling methods—then §599f ’s
requirements must fall within the FMIA’s scope.
  The Circuit decisions upholding state bans on slaughter-
ing horses, on which the Ninth Circuit relied, do not de-
mand any different conclusion. We express no view on
those decisions, except to say that the laws sustained
there differ from §599f in a significant respect. A ban on
butchering horses for human consumption works at a
remove from the sites and activities that the FMIA most
directly governs. When such a ban is in effect, no horses
will be delivered to, inspected at, or handled by a slaugh-
terhouse, because no horses will be ordered for purchase
in the first instance. But §599f does not and cannot work
in that way. As earlier noted, many nonambulatory pigs
become disabled either in transit to or after arrival at a
slaughterhouse. See supra, at 6–9, and nn. 5–6. So even
with §599f in effect, a swine slaughterhouse will encounter
nonambulatory pigs. In that circumstance, §599f tells the
slaughterhouse what to do with those animals. Unlike a
horse slaughtering ban, the statute thus reaches into the
slaughterhouse’s facilities and affects its daily activities.
And in so doing, the California law runs smack into the
FMIA’s regulations. So whatever might be said of other
bans on slaughter, §599f imposes requirements within—

——————
  9 Indeed, the FSIS recently solicited comment on a rulemaking peti-
tion that would require all nonambulatory disabled livestock, including
swine, to be humanely euthanized. See 76 Fed. Reg. 6572 (2011). The
FSIS has taken no further action on that petition.
14               NATIONAL MEAT ASSN. v. HARRIS

                          Opinion of the Court

and indeed at the very heart of—the FMIA’s scope.10
                            IV
  The FMIA regulates slaughterhouses’ handling and
treatment of nonambulatory pigs from the moment of their
delivery through the end of the meat production process.
California’s §599f endeavors to regulate the same thing, at
the same time, in the same place—except by imposing
different requirements. The FMIA expressly preempts
such a state law. Accordingly, we reverse the judgment of
the Ninth Circuit, and remand this case for further pro-
ceedings consistent with this opinion.
                                            It is so ordered.




——————
  10 We   finally reject California’s argument, see Brief for State Re-
spondents 20, that our reading of the FMIA’s preemption provision
renders its saving clause insignificant. That clause provides that
States may regulate slaughterhouses as to “other matters,” not ad-
dressed in the express preemption clause, as long as those laws are
“consistent with” the FMIA. 21 U. S. C. §678. So, for example, the
Government acknowledges that state laws of general application
(workplace safety regulations, building codes, etc.) will usually apply to
slaughterhouses. See Tr. of Oral Arg. 22. Moreover, because the
FMIA’s express preemption provision prevents States from imposing
only “addition[al]” or “different” requirements, §678, States may exact
civil or criminal penalties for animal cruelty or other conduct that also
violates the FMIA. See §678; cf. Bates v. Dow Agrosciences, LLC, 544
U. S. 431, 447 (2005) (holding that a preemption clause barring state
laws “in addition to or different” from a federal Act does not interfere
with an “equivalent” state provision). Although the FMIA preempts
much state law involving slaughterhouses, it thus leaves some room for
the States to regulate.